Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
 	-    Claims 1-19 are pending and have been examined in this application.
This communication is the first action on the merits.
As, of the date of this action, an information disclosure statement has been filed on behalf of this case, and it was received on 01/09/2018, and reviewed by the examiner.
Application Status
This FINAL action is in response to applicant's amendment of 03/04/2020.
Claims 1-19 are pending. Claims 1 and 15are amended.
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the claim amendments and new grounds of rejection.      
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/07/2017. It is noted that applicant has filed a certified copy of the ID 201711039631 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riess (U.S. Pat. No.2701478).
Regarding claim 1. Riess teaches a system for controlling the movement of an aircraft engine cowl door [Note: Riess’ invention is “applicable to those actuators employed on aircraft to operate the cowl flaps” of the engine as per Col 1, lines 15-19] comprising:  an actuator assembly (Fig. 5) including: a housing (1); a screw shaft (5) arranged at least partially within a hollow interior of the housing, the screw shaft being rotatable about an axis relative to the housing (As depicted in Fig. 1) and translationally fixed relative to the housing (Col 2, lines 61-63); a transmission system (6, 7 and 8) coupled to the screw shaft to impart rotation to the screw shaft about the axis; a nut (16) engaged with the screw shaft; and a piston rod (14) having a rod end (15) mounted thereto for connecting the nut to the cowl door of the engine (As per note above and Col 1, lines 58-61), wherein the nut is translatable relative to the screw shaft (Col 2, lines 12-14) to transition the cowl door (see note above) between a first position (close) and a second position (open). 

Regarding claim 2. Riess teaches the system of claim 1, wherein the nut includes a key (26) and an interior surface (12) of the housing includes a key way (27) within which the key is received.

Regarding claim 3. Riess teaches the system of claim 1, comprising a first bracket (10) mounted adjacent a first end (9) of the housing and a second bracket (10x) mounted at an end of the piston rod (15), wherein the first bracket couples the actuator assembly to an engine casing and the second bracket couples the actuator assembly to the cowl door. [As per note above in claim 1, and Col 1, lines 58-61].
Regarding claim 6. Riess teaches the system of claim 1, wherein the transmission couples the screw shaft to a drive input (6) including a torque limiter (Fig.3), wherein the torque limiter is configured to slip at an end of a stroke of the piston rod. (Col 2, lines 42-46)

Regarding claim 7. Riess teaches the system of claim 1, further comprising a no-back device (7) coupled to the screw shaft. 
Regarding claim 10. Riess teaches the system of claim 1, wherein the actuator system is electrically powered (Col 2, lines 10-12).

Regarding claim 14. Riess teaches the actuator assembly of claim 1, wherein movement of the cowl door between the first position (close) and the second position (open) provides access to the engine for maintenance. (As per note above in claim 1, and Col 1, lines 58-61).

Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahrendt et. al. (U.S. Pub. No. 20030192987A1).
Regarding claim 15. Ahrendt teaches a method of opening and closing the cowl doors of an aircraft engine (¶0008, lines 2-4) comprising: providing an actuator assembly (300) configured to translate a movable cowl (104,106), the actuator system including a screw shaft (310), and a nut (312) engaged with the screw shaft (Col 2, lines 1-3), and a transmission (308) operably coupled to the screw shaft (Fig. 3); providing a torque (304) to a drive input (318) of the actuator assembly (Col 2, lines 6-8), the drive input being in communication with the transmission (through the ball nut 312); rotating the screw shaft in a first direction such that the nut coupled to the screw shaft moves relative to the screw shaft (Col 2, lines 6-8), thereby causing the movable cowl to translate from a first position (close) to a second position (open). (¶0023, lines 8-9)

Regarding claim 16. Ahrendt teaches the method of claim 15, further comprising rotating the screw shaft (310) in a second, opposite direction such that the nut (312) coupled to the screw shaft moves relative to the screw shaft, thereby causing the movable cowl door (104,106) to translate from the second position (open) to the first position (close). (¶0023, lines 4-5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Riess (U.S. Pat. No.2701478) in view of Nakamura et al. (U.S. Pat. No.5760357) 
Regarding claim 4. Riess teaches the system of claim 3, but doesn’t teach further comprising a lost motion device coupled to the piston rod, the lost motion device being operable to absorb mechanical vibration of the cowl door and thermal expansion of the engine casing.
However, Nakamura teaches the system further comprising a lost motion device (4) coupled to the piston rod (3), the lost motion device being operable to absorb mechanical vibration of the cowl door and thermal expansion of the engine casing. (Col 3, lines 1-5)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Riess to add a spring to the actuator as taught by Nakamura, so it would be configured to absorb the vibrations of the cowl door.
Doing so would prevent damage to the actuator when the cowl door is opened or closed; due to the axial forces generated by the door weight.


Claim(s) 5, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riess (U.S. Pat. No.2701478) in view of Chavignier et. al. (U.S. Pub. No. 20160229546A1)
Regarding claim 5. Riess teaches the system of claim 1, but doesn’t disclose wherein the transmission comprises a pair of bevel gears.
Chavignier teaches wherein the transmission comprises a pair of bevel gears (61-62).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Riess to add a pair of bevel gears as taught by Chavignier.
Doing so would allow the system to have different configurations of the transmission of power to drive the telescopic actuator.
Regarding claim 8. Riess teaches the system of claim 1, but doesn’t disclose wherein the actuator assembly is manually powered (57).
However, Chavignier teaches wherein the actuator assembly is manually powered (57).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Riess to add a manual system to operate the actuator as taught by Chavignier.
Doing so would allow the ground handler to operate the actuator in case of power failure.

Regarding claim 9. The discussion above regarding claim 8 is relied upon.
Chavignier further teaches the system of claim 8, further comprising a crank (60) coupled to an input of the transmission.
Regarding claim 13. Riess teaches the system of claim 10, but doesn’t disclose further comprising: a speed reduction gearbox coupled to the electric motor; and a switch connected to an electrical power source, which is capable of changing 
However, Chavignier further teaches a speed reduction gearbox (Fig. 9) coupled to the electric motor (13); and a switch (Fig. 5) connected to an electrical power source (Da1) which is capable of changing the polarity of the input to the electric motor such that the direction of rotation of the motor can be reversed.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Riess to add a speed reduction gear and a switch as taught by Chavignier.
Doing so would allow the ground operator to operate the actuator by the switch and open or close the cowl door in a safe manner when the aircraft is in maintenance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Riess (U.S. Pat. No.2701478) in view of Christensen (WO2004113707A1).
Regarding claim 11. Riess teaches the system of claim 10, but doesn’t teach further comprising an electric motor operably coupled to the actuator assembly via a flexible rotary shaft.
However, Christensen teaches further comprising an electric motor (214) operably coupled to the actuator assembly (210) via a flexible rotary shaft (212).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Riess to add a flexible rotary shaft as taught by Christensen, so it would be configured between the actuator and the electric motor.

Regarding claim 12. Riess as modified by Christensen teaches the system of claim 11, wherein the electric motor receives power from a power supply. (Riess, Col 2, lines 10-12).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahrendt et. al. (U.S. Pub. No. 20030192987A1) in view of Christensen (WO2004113707A1).
Regarding claim 17. Ahrendt teaches the method of claim 15, but doesn’t disclose wherein providing torque to the drive input includes transmitting torque from an electric motor to the drive input via a flexible rotary shaft. 
However, Christensen teaches wherein providing torque to the drive input (220) includes transmitting torque from an electric motor (214) to the drive input via a flexible rotary shaft (212). (¶0027, lines 1-3)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Ahrendt to add a flexible rotary shaft as taught by Christensen, so it would be configured between the actuator and the electric motor.
Doing so would allow to apply the torque from the electric motor to the actuator when a direct connection is not possible.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrendt et. al. (U.S. Pub. No. 20030192987A1) in view of Crudden et al.(US.Pat.No.4399966).
Regarding claim 18. Ahrendt  teaches the method of claim 15, but doesn’t disclose wherein providing torque to the drive input includes manually supplying a torque to the drive input.
However, Crudden teaches wherein providing torque to the drive input (50) includes manually supplying a torque (28) to the drive input. (Col 6, lines 54-57)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made, to have modified Ahrendt to add a crank device as taught by Crudden.
Doing so would allow the ground handler to apply a torque to the actuator in a manual configuration.

Regarding claim 19. The discussion above regarding claim 18 is relied upon.
Crudden teaches wherein manually supplying the torque includes rotating a crank (28).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20110005386A1, US6546825B1, US20090293655A1, US3426752, US8573928B2, and US9701414B2.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas McFall whose telephone number is (571)270-5769.  The examiner can normally be reached on 7:00 to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas McFall/           Primary Examiner, Art Unit 3644